EXHIBIT C JOINT FILING AGREEMENT This will confirm the agreement by and between the undersigned that the Statement on Schedule 13D (the "Statement") filed on or about this date with respect to Common Stock of LoopNet, Inc., a Delaware corporation, is being filed on behalf of the entities listed below.Each of the entities listed hereby acknowledges that pursuant to Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, each person on whose behalf the Statement is filed is responsible for the timely filing of such statement and any amendments thereto, and for the completeness and accuracy of the information concerning such person contained therein, and that such person is not responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. Dated: April 24, 2009 Calera Capital Partners IV, L.P. Calera Capital Management IV, Inc. By: Calera Capital Investors IV, L.P., By: James T. Farrell, Co-President General Partner By: /s/ James T. Farrell By: Calera Capital Management IV, Inc., Name: James T. Farrell General Partner By: James T. Farrell, Co-President By: /s/ James T. Farrell Name: James T. Farrell Calera Capital Partners IV Side-By-Side, L.P. By: Calera Capital Investors IV, L.P., GeneralPartner By: Calera Capital Management IV, Inc., General Partner By: James T. Farrell, Co-President By: /s/ James T. Farrell Name: James T. Farrell Calera Capital Investors IV, L.P. By: Calera Capital Management IV, Inc., General Partner By: James T. Farrell, Co-President By: /s/ James T. Farrell Name: James T. Farrell
